DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 03/02/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,793,064. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the same subject matter as claimed in the issued US Patent, albeit with broader language. Considering only claim 1, see table below. 
Instant Application 17/015,739
US Patent 10,793,064
Claim 1. An accessory lighting assembly for a vehicle, comprising:
Claim 1. An accessory lighting assembly for a soft top vehicle, comprising:
at least one attachment portion for attaching the accessory lighting assembly to the vehicle;
at least one attachment portion including at least one claim member adapted for attaching the accessory lighting assembly to an inflexible roll bar of the vehicle, 

at least one integrated lighting portion for selectively providing lighting to the interior of the vehicle;

and at least one housing connected directly to said at least one attachment portion with said at least one attachment portion sandwiched between first and second halves of said housing, said at least one housing containing at least one power source and including an access port and power source cover.


While claim 1, 15, and 20 of the instant application fails to disclose at least one housing having a power source, it would have been obvious to one of ordinary skill in the art at the time of filing to include such a housing to power the light source. In regard to dependent claims 2-19 of the instant application, these claims are identical to dependent claims 2-19 of the ‘064 Patent. Furthermore, when considering the requirement of a Terminal Disclaimer, it is clear that if the instant application is to be allowed, it would not be patentably distinct from that issued in the parent application of US Patent 10,793,064.
Furthermore, as the applicant has filed the Velcro strap and the clamp as obvious variants of their invention, the Examiner would hold that this obvious variation would further require a Terminal Disclaimer as a clamp is an obvious variant of a strap. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al (US 2013/0313853 A1) in view of Morse et al (US 4,523,258).
In regard to claim 1, 10, and 11, Marcus et al disclose an accessory lighting assembly for a vehicle, comprising at least one attachment portion (15 and 17) for attaching the accessory (16) to the vehicle. (Figure 1; see at least [0016])
Marcus et al fail to disclose at least one integrated lighting portion for selectively providing lighting to the interior of the vehicle.
Morse et al teaches at least one integrated lighting portion for selectively providing lighting to the interior of the vehicle, and as recited in claim 10, that the at least one lighting portion includes at least one light emitting diode, and as recited in claim 11, that the at least one lighting portion includes a light strip. (Figure 1; see at least Col 4 Lines 18-45)
Morse et al into the Jeep accessory of Marcus et al in order to provide an illumination source which can attach to a roll-bar.
The combination of Marcus et al and Morse et al fail to disclose a clamp. However, clamps and straps are recognized art alternatives, and it would have been obvious to one of ordinary skill in the art at the time of filing to replace the straps with a clamp in order to use an alternative means of attaching to a vehicle.

In regard to claim 2, Marcus et al disclose that the at least one attachment portion includes a strap to attach to the vehicle. (Figure 1; see at least [0016])

In regard to claim 3, Marcus et al disclose that the strap includes a first fastener and a second fastener for attaching to the vehicle (Velcro/hook-and-loop fasteners). (Figure 1; see at least [0016])

In regard to claim 4, Marcus et al disclose a plurality of said attachment portions (15 and 17) are used to attach to the vehicle, and wherein each attachment portion includes a strap and at least one fastener for attaching around a component of the vehicle. (Figure 1; see at least [0016])

In regard to claim 5, Marcus et al disclose a plurality of said attachment portions (15 and 17) are used to attach to the vehicle, wherein each attachment portion further comprises: a strap for attaching to a sport bar of the vehicle; a first fastener having a  (Figure 1; see at least [0016])
Moreover, the Examiner’s understanding of Marcus et al is that the fasteners have some sort of opening for looping the straps together. However, this is not explicitly taught by the reference. To anticipate applicant’s arguments, and where the claimed fastening systems is notoriously old and well-known, the Examiner takes office notice that it would have been obvious to one of ordinary skill in the art at the time of filing to provide a strap with an interlaced looping configuration in order to improve the fixing of the hook and loop structure. 

In regard to claim 6, Marcus et al disclose a grab handle for allowing a driver or passenger a handle for grabbing onto when desired. (Figure 1; see at least [0016])

In regard to claim 7, Marcus et al disclose the assembly includes a plurality of said attachment portions (15 and 17) and the grab handle is operably coupled to two of said attachment portions. (Figure 1; see at least [0016])

In regard to claim 8, Marcus et al disclose an attachment member having an end loop at both ends of the attachment member for sliding the attachment member onto said two attachment portions. (Figure 1; see at least [0016])
Marcus et al is that the fasteners have some sort of opening for looping the straps together. However, this is not explicitly taught by the reference. To anticipate applicant’s arguments, and where the claimed fastening systems is notoriously old and well-known, the Examiner takes office notice that it would have been obvious to one of ordinary skill in the art at the time of filing to provide a strap with an interlaced looping configuration in order to improve the fixing of the hook and loop structure. 

In regard to claim 12 and 13, Marcus et al fail to disclose a body panel.
Morse et al teach a body panel (46-48) connected to the at least one attachment portion, wherein the lighting portion is operably connected to at least one attachment portion and/or body portion, and as recited in claim 13, at least one power source and ON/OFF button operably coupled to the at least one lighting portion. (Figure 1; see at least Col 4 Lines 18-45)
It would have been obvious to one of ordinary skill in the art at the time of filing to install the lighting device of Morse et al into the Jeep accessory of Marcus et al in order to provide an illumination source which can attach to a roll-bar.

In regard to claim 14, the combination of Marcus et al and Morse et al disclose, when combined, that the lighting portion is inserted into the attachment portion, and an opening provided in the attachment portion allows light from the lighting portion to exit.

Marcus et al disclose an accessory lighting assembly for a vehicle, comprising at least one attachment portion (15 and 17) operably coupled to the accessory portion (16), said at least one attachment portion attachable in the vehicle. (Figure 1; see at least [0016])
Marcus et al fail to disclose at least one integrated lighting portion for selectively providing lighting to the interior of the vehicle.
Morse et al teaches at least one lighting portion including at least one lighting source that is selectively turned on/off, and as recited in claim 16, that the lighting source is at least one light emitting diode in a rope light or light strip. (Figure 1; see at least Col 4 Lines 18-45)
It would have been obvious to one of ordinary skill in the art at the time of filing to install the lighting device of Morse et al into the Jeep accessory of Marcus et al in order to provide an illumination source which can attach to a roll-bar.
The combination of Marcus et al and Morse et al fail to disclose a clamp. However, clamps and straps are recognized art alternatives, and it would have been obvious to one of ordinary skill in the art at the time of filing to replace the straps with a clamp in order to use an alternative means of attaching to a vehicle.


In regard to claim 17, the combination of Marcus et al and Morse et al disclose two attachment portions. The combination fails to disclose three attachment portions are used that are straps to provide attachment to a sport bar of a vehicle.


In regard to claim 18, Marcus et al disclose that the attachment portions are connected to a fabric body portion. (Figure 1; see at least [0016])

In regard to claim 19, the combination of Marcus et al and Morse et al disclose, when combined, that at least one lighting portion is operably connected to at least one of the attachment portions and/or the fabric body portion.

In regard to claim 20, Marcus et al disclose an accessory lighting assembly attachable to a vehicle interior, comprising a plurality of attachment portions (15 and 17) for selectively attaching the accessory lighting assembly to the vehicle, wherein a first attachment portion is operably connected to one end of a grab handle (15) and a second attachment portion is operably connected to the other end of the grab handle, said grab handle allowing a user a handle grip for grabbing onto inside the vehicle when desired. (Figure 1; see at least [0016])
Marcus et al fail to disclose at least one integrated lighting portion including at least one battery powered lighting source.
Morse et al teaches at least one integrated lighting portion including at least one battery powered lighting source. (Figure 1; see at least Col 4 Lines 18-45)
Morse et al into the Jeep accessory of Marcus et al in order to provide an illumination source which can attach to a roll-bar.
The combination of Marcus et al and Morse et al fail to disclose a clamp. However, clamps and straps are recognized art alternatives, and it would have been obvious to one of ordinary skill in the art at the time of filing to replace the straps with a clamp in order to use an alternative means of attaching to a vehicle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al (US 2013/0313853 A1) in view of Morse et al (US 4,523,258), and further, in view of Durkin et al (US 2013/0301289 A1).
In regard to claim 9, the combination of Marcus et al and Morse et al fail to disclose that the lighting portion is integrally part of said grab handle.
Durkin et al teaches the lighting portion (16) is integrally part of said grab handle. (Figure 2; see at least [0014])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the lighting portion of Durkin et al into the assembly of the combination of Marcus et al and Morse et al in order to provide additional illumination. 

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered but they are not persuasive. A clamp is a known art alternative to a strap.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.E.D/           Examiner, Art Unit 2875   


/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875